





Exhibit 10.13
 
Chevron Corporation
Long-Term Incentive Plan Award
Stock Appreciation Rights
humanenergylogoa05.jpg [humanenergylogoa05.jpg]

1.
NOTICE OF STOCK APPRECIATION RIGHTS AWARD.

You have been granted Stock Appreciation Rights, subject to the terms and
conditions of the Long-Term Incentive Plan (“Plan”) and this Award agreement. By
accepting this Stock Appreciation Rights Award, you agree to all terms and
conditions of the Plan, its Rules, and any provisions within this agreement. In
the event of any conflict between the provisions of this agreement and the terms
of the Plan or Rules, the terms of the Plan and/or Rules shall govern. Defined
terms that are not defined herein shall have the meaning ascribed to them in the
Plan or Rules. For a copy of the plan documents, go to the Executive Plans
website, the Global Executive Plans website, or contact the Executive
Compensation Group at [email address] or [phone number].
1.1 NAME OF EMPLOYEE:
1.2 GRANT DATE:
1.3 NUMBER OF STOCK APPRECIATION RIGHTS GRANTED:
1.4 EXERCISE PRICE PER SHARE:
1.5 VESTING SCHEDULE. Subject to the Participant’s continued service on each
vesting date, the Stock Appreciation Rights Award shall vest as follows:
(i)One third (1/3) of the Stock Appreciation Rights Award shall vest on [DATE]
(ii)One third (1/3) of the Stock Appreciation Rights Award shall vest on [DATE]
(iii)The remaining one third (1/3) of the Stock Appreciation Rights Award shall
vest on [DATE]
1.6 EXPIRATION DATE: Unless otherwise described herein and provided you remain
employed by the Corporation, your vested Stock Appreciation Rights may be
exercised until [DATE], the tenth anniversary of the Grant Date. If the
expiration date falls on a day that the New York Stock Exchange (NYSE) is
closed, Stock Appreciation Rights may be exercised only up until the last day
that the NYSE is open immediately prior to the Expiration Date.
2.
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS AWARD.

2.1 EFFECT OF TERMINATION ON VESTING AND EXERCISE PERIOD. Termination of
employment impacts your Stock Appreciation Rights Award’s Vesting Schedule and
Expiration Date.
a.
Termination in a Non-European Union Payroll Country

If you are on a non-European Union country’s payroll at Termination of
employment, your Stock Appreciation Rights Award is affected as follows.
i.
If your employment Terminates prior to [DATE] of the year following the Grant
Date, then all Stock Appreciation Rights will be forfeited as of your date of
Termination.

ii.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination, you are at least age 65, have at least 90 points
(sum of age and service at Termination), or have retired due to Mandatory
Retirement, then one hundred percent (100%) of the Stock Appreciation Rights
Award will vest as of your date of Termination. The vested portion of your Stock
Appreciation Rights Award will be exercisable until the Expiration Date as
described in Section 1.6.

iii.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination you are at least age 60 or have at least 75 points
(sum of age and service at Termination, then a portion of the Stock Appreciation
Rights Award will vest as follows: the vested portion of your Stock Appreciation
Rights Award is determined by multiplying the number of Stock Appreciation
Rights granted by the number of completed months from the Grant Date to your
termination date, up to a maximum of 36 months, divided by 36 months. The
unvested portion of your Stock Appreciation Rights Award will be forfeited as of
your date of Termination. The vested portion of your Stock Appreciation Rights
Award will be exercisable until the earlier of the last day that the NYSE is
open that is no more than five years after your Termination date or the
Expiration Date as described in Section 1.6.



Page 1            

--------------------------------------------------------------------------------





iv.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination you are less than age 60 or have less than 75
points (sum of age and service at Termination), then the unvested portion of
your Stock Appreciation Rights Award will be forfeited as of your date of
Termination. The vested portion of your Stock Appreciation Rights Award will be
exercisable until the earlier of the last day that the NYSE is open that is no
more than 180 days after your termination date or the Expiration Date as
described in Section 1.6.

v.
Notwithstanding the foregoing, one hundred percent (100%) of the Stock
Appreciation Rights Award will vest if you Terminate employment after a Change
in Control and are eligible for a severance pay benefit under the Chevron
Corporation Change in Control Surplus Employee Severance Program for LTIP
Eligible Participants in Salary Grades 43 and Below, as may be amended. The
vested portion of your Stock Appreciation Rights Award will be exercisable until
the Expiration Date as described in Section 1.6.

b.
Termination in a European Union Payroll1 Country

If you are on a European Union country’s payroll at Termination of employment,
your Stock Appreciation Rights Award is affected as follows.
i.
If your employment Terminates prior to [DATE] of the year following the Grant
Date, then all Stock Appreciation Rights will be forfeited as of your date of
Termination.

ii.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination, you have at least 30 years of service: Your Stock
Appreciation Rights Award will continue to vest according to the Vesting
Schedule as described under Section 1.5. The vested portion of your Stock
Appreciation Rights Award will be exercisable until the Expiration Date as
described in Section 1.6.

iii.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination you have at least 25 years of service but less
than 30 years of service, then: the unvested Stock Appreciation Rights will be
forfeited as of your date of Termination. The vested portion of your Stock
Appreciation Rights Award will be exercisable until the earlier of, the last day
that the NYSE is open that is no more than five years after your Termination
date or the Expiration Date as described in Section 1.6.

iv.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination you have less than 25 years of service, then any
unvested Stock Appreciation Rights are forfeited as of your date of Termination.
The vested portion of your Stock Appreciation Rights Award will be exercisable
until the earlier of the last day that the NYSE is open that is no more than 180
days after your termination date or, the Expiration Date as described in
Section 1.6.

v.
Notwithstanding the foregoing, one hundred percent (100%) of the Stock
Appreciation Rights Award will vest if you Terminate employment after a Change
in Control and are eligible for a severance pay benefit under the Chevron
Corporation Change in Control Surplus Employee Severance Program for LTIP
Eligible Participants in Salary Grades 43 and Below, as may be amended. The
vested portion of your Stock Appreciation Rights Award will be exercisable until
the Expiration Date as described in Section 1.6.



2.2 DISABILITY. For purposes of the Vesting Schedule and the Expiration Date of
your Stock Appreciation Rights Award, you are deemed to have Terminated upon the
earlier of twenty-nine (29) months after the commencement of long-term
disability benefits under a plan or program sponsored by the Corporation, or the
date you fail to qualify, or no longer qualify for such long-term disability
benefits, provided that you do not return to active employment with the
Corporation at that time.
2.3 FAILURE TO EXERCISE. Unexercised Stock Appreciation Rights Awards will be
forfeited upon the market close of the NYSE on the Expiration Date of the Grant.
2.4 METHOD OF EXERCISE. You may exercise the vested portion of your Stock
Appreciation Rights Award under the SAR exercise method. For more information,
please refer to “Exercise Choices and Examples” on the Global Executive Plans
website.
2.5 NO DEFERRAL. You may not defer payment of proceeds as a result of the
exercise of your Stock Appreciation Rights Award.


 

1 As defined in the LTIP Rules as of the date of termination.




Page 2            

--------------------------------------------------------------------------------





2.6 MISCONDUCT. Stock Appreciation Rights Awards may be forfeited for Misconduct
as defined in the Plan, and the Corporation may demand repayment of amounts
received upon exercise on or after the date of the Misconduct. See the terms of
the Plan for additional information.
2.7 TAXATION. You are responsible for all taxes with respect to the Stock
Appreciation Rights Award. The Corporation makes no guarantees regarding the tax
treatment of your Award and the tax consequences of Stock Appreciation Rights
Awards vary, and depending on the country’s laws that govern this Stock
Appreciation Rights Award, taxation can be triggered upon events such as the
grant, vest, and/or exercise of such Stock Appreciation Rights Award. Consult
the prospectus or prospectus supplement and your tax advisor for more
information regarding the tax consequences of your Stock Appreciation Rights
Award. For a copy of the prospectus or prospectus supplement, go to Executive
Plans website or the Global Executive Plans website.
2.8 ADJUSTMENTS. In the event of any change in the outstanding shares of Common
Stock by reason of any stock dividend or split, recapitalization,
reclassification, merger, consolidation, or other similar corporate change, the
number of Stock Appreciation Rights and the Exercise Price of the Stock
Appreciation Rights Award under this agreement shall be adjusted, as
appropriate.
2.9 NON-TRANSFERABILITY OF AWARD. You are not permitted to sell, transfer,
pledge, assign or encumber this Stock Appreciation Rights Award during your
lifetime. Notwithstanding the foregoing, this Stock Appreciation Rights Award
may be transferred or assigned after your death to your beneficiary.
2.10 BENEFICIARY DESIGNATION. You may designate a beneficiary for your Stock
Appreciation Rights Award on the Benefit Connection website. Benefit Connection
can be accessed on the Chevron U.S. Benefits website [WEBSITE LINK]. Non-U.S.
payroll employees may download a Beneficiary Designation form from the Global
Executive Plans website.
2.11 NO RIGHT TO CONTINUED EMPLOYMENT. The granting of the Stock Appreciation
Rights Award shall impose no obligation on the Corporation or its affiliate to
continue your employment.
2.12 RIGHTS AS A STOCKHOLDER. You will have none of the rights of a stockholder
of the Corporation with respect to the Stock Appreciation Rights Award.
2.13 AMENDMENT. This Award agreement may not be altered, modified or amended
except by written instrument signed by both parties and in accordance with the
terms of the Plan.




Page 3            